Title: To George Washington from Major General Nathanael Greene, 8 July 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir
						Camp Precaness July 8th 1780.
					
					Inclos’d is an Estimate of the number of Tents and other articles wanted for the Army intended to be employed, exclusive of what we have on hand. I have stated the cost, and proportioned the number of each article upon the Sea-port Towns. I am confident, if your Excellency will address the Merchants, they may be got by their interest and influence; and unless this or some similar mode is adopted, I see no prospect of getting a supply.
					If your Excellency thinks proper to adopt this measure, I will send a Person to the Eastward with the letters of address, and improve them as far as circumstances may render necessary. The great object we have in contemplation will fully justify the expedient; and I have not the least doubt of a chearful compliance. I am with great respect, Your Excellency’s Most Obedt Hume Servt
					
						Nath. Greene Q.M.G.
					
				